The sole question to be considered in this case is, whether the goods at the time of the loss were in the custody of the defendant. It is immaterial in what character it held them, whether as carrier or warehouseman, or naked bailee. If it held them at all, it was bound to deliver them to the rightful owner or on his order. Even a *Page 557 
delivery on a forged order would have been no excuse. This rule prevails wholly irrespective of the question of negligence. It is an act of conversion. (Hall v. Boston and Worcester Railway,
14 Allen, 439; Duff v. Budd, 3 Brod.  B., 177; Ostrander
v. Brown, 15 J.R., 39; Hawkins v. Hoffman, 6 Hill, 586.)
There is no question here as to the right to deliver in accordance with checks. These had been taken off with the assent of both parties. If the trunks were, when obtained by the wrong-doer, in the defendant's custody or control, the only way in which they could cease to be in that control, or, in other words, in which the relation of bailor and bailee could be terminated, was by delivery. This would be true, even of the lowest kind of bailment, that of bare finding. A bailment originates with delivery and must terminate in the same way. The burden of proof is on the defendant to show that the bailment is at an end. Non-production of the baggage is prima facie
evidence of negligence. (Burnell v. New York Central RailroadCo., 45 N.Y., 184.)
The defendant claims that it performed its whole duty to the plaintiff, when it placed her baggage at her disposal on the platform of the station and received her checks. The plaintiff answers to this, that the baggageman (Whipple) at the place of destination made an arrangement with her to keep the baggage for a few days while she visited a friend in the vicinity, and that he said that it would be perfectly safe if the checks were given up. On the other hand, it was claimed that the defendant had given verbal directions to its baggagemen not to store baggage at its risk. These, however, were not communicated to the plaintiff. There was testimony to show that the station at Palmyra is one at which a large amount of business is done, and that the defendant has a baggage-room for storing such baggage as comes into their possession and is not taken away.
On the whole testimony, I do not think that there was sufficient evidence to show a complete delivery by the defendant, so as to entirely sever the relation of bailor and bailee. *Page 558 
The strict relation of carrier and passenger was modified by the acts of the parties in accordance with the rule in Burnell v.New York Central Railroad Company (45 N.Y., 184). The defendant was liable in a character analogous to that of a warehouseman. If the plaintiff had gone away at once, after her arrival, leaving her trunks in the defendant's possession, it would clearly have still held the character of bailee. When the plaintiff surrendered her checks, she did so only for the purpose of enabling the baggage-master to carry out his purpose of following what she supposed to be the defendant's rule. If he had no authority to receive them for that purpose, it cannot fairly be considered that the plaintiff surrendered them. The defendant is in this dilemma: the baggageman had either the authority to store the baggage or he had not; if he had, the defendant is clearly liable; if he had not, then he had no power to receive the checks for the purpose of accomplishing an end beyond the scope of his authority, and the plaintiff had no final intent to deliver the checks. There was thus no intent on the one hand to surrender, and on the other to receive the baggage, which are essential elements in a delivery. An offer to deliver on the part of a carrier, unaccepted by the defendant, relieves him from his strict liability, but he is still liable as bailee. (Young v.Smith, 3 Dana, 91; 2 Redf. on Railways [5th ed.], 48.) When liability has once attached by a delivery, the carrier remains liable until a full and complete redelivery at the place of destination. (Camden and Amboy Railway Co. v. Belknap, 21 Wend., 354.) These views would seem to be sufficient to dispose of the questions in the case, so far as raised on the motion for a nonsuit.
It is well, however, to go still further and inquire as to the effect of the special arrangements made by the plaintiff with the baggage-master. Undoubtedly the carrier may, by special notice brought home to the passenger, limit the right of one of his agents to make special arrangements for keeping baggage, so as to continue his liability as carrier, or he may *Page 559 
be to entitle him to regard the whole bailment, with all its incidents, at an end. It is clear that, in the absence of restrictions so communicated, the passenger may regard the person who handles and takes charge of the baggage, at the place of destination, as the agent of the company. (Ouimit v. Henshaw,35 Vt., 605.) There are cases in which an arrangement, made with such an agent, for delay in delivery, will leave the carrier subject to all his responsibilities. (Curtis v. Avon R.R., 49 Barb., 148.) Whether these facts justify such an arrangement, seems to be peculiarly a question for the jury.
There was also some evidence from the custom in the defendant's business, the fact that it had a store-room, and that trunks were on store there, that it allowed the baggagemen to make special contracts for the retention of baggage.
Under all the facts of the case, none of the exceptions to the charge of the judge to the jury are sustainable.
The case of Roth v. Buffalo and State Line R.R. Co. (34 N Y, 548) is in no respect opposed to these views. The sole question in that case was, whether the strict liability of the common carrier continued, after the lapse of a reasonable time subsequent to the arrival of the goods at the place of destination. In that case the goods were destroyed by fire, after such a time had elapsed, and without the carrier's negligence, and it was held that the owner could not recover. The case concedes that the defendant in that case was still liable as warehouseman. It has nothing to do with facts like those in the case at bar, where the claim is simply that the goods were in the custody of the carrier, in his character of bailee, at the time of the loss, and that he converted them to his own use, by wrongfully delivering them to a person having no authority from the owner to receive them. (Hall v. Boston and Worcester R.R.,supra; Duff v. Budd, supra.)
The judgment should be affirmed.
For reversal, LOTT, Ch. C., GRAY and REYNOLDS, CC.
For affirmance, DWIGHT and EARL, CC.
Judgment reversed. *Page 560